UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended January 31, 2011 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-153881 Source Gold Corp. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2 Toronto Street, Suite 234 Toronto, Ontario, Canada M5C 2B5 (Address of principal executive offices) (289) 208-6664 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[X ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer []Accelerated filer [ ] Non-accelerated filer [X]Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock 49,446,765 common shares as of March 16, 2011. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T: Controls and Procedures 17 PART II – OTHER INFORMATION Item 1: Legal Proceedings 18 Item 1A: Risk Factors 18 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3: Defaults Upon Senior Securities 18 Item 4: (Removed & Reserved) 18 Item 5: Other Information 18 Item 6: Exhibits 18 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited interim consolidated financial statements included in this Form 10-Q are as follows: F-1 Consolidated Balance Sheets as of January 31, 2011 and July 31, 2010. F-2 Consolidated Statements of Operations for the three andsix months ended January 31, 2011 and 2010 and period from Inception (June 4, 2008) to January 31, 2011; F-3 Consolidated Statement of Stockholders’ Equity (Deficit) for period from Inception (June 4, 2008) to January 31, 2011; F-5 Consolidated Statements of Cash Flows for the six months ended January 31, 2011 and 2010 and period from Inception (June 4, 2008) to January 31, 2011; F-6 Notes to Unaudited Consolidated Financial Statements; These unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended January 31, 2011 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents SOURCE GOLD CORP. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Stated in US Dollars) ASSETS January 31 (unaudited) July 31 (audited) Current Cash $ $ Prepaid expenses - Advances to operator – Note 8(c) Total current assets Mineral Property – Note 4 and 8(d) - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Accounts payable and accrued liabilities $ $ Due to related party – Note 6 - Total current liabilities Total liabilities $ $ STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, $0.001 par value 20,000,000 shares authorized, none outstanding - - Common stock, $0.001 par value – Note 7 180,000,000 shares authorized 49,446,765(July 31, 2010 -45,159,265) shares issued Additional paid in capital Deficit accumulated during the exploration stage ) Total stockholders’ equity (deficit) Total liabilities and stockholders’ equity (deficit) $ $ SEE ACCOMPANYING NOTES F-1 Table of Contents SOURCE GOLD CORP. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Stated in US Dollars) (Unaudited) Three Months Ended January 31, Six Months Ended January 31, Cumulative Inception (June 4, 2008)to January 31, Expenses Accounting and audit fees $ Foreign exchange (gain) loss ) General and administrative Legal fees Management fees – Note 6 Mineral property option costs and acquisition costs - - Mineral property exploration costs Net loss $ )
